Citation Nr: 1202872	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-12 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO. 
 
The reopened claim for service connection for a low back disability pursuant to the adjudication below addressed in the REMAND portion of the decision requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a low back disability was denied by a May 1975 Board decision and subsequent adjudications by the RO dated through March 1978; a timely appeal to the March 1978 decision was not filed.    

2.  Additional evidence received since the March 1978 decision relates to an unestablished fact necessary to establish the claim for service connection for a low back disability and raises a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

The evidence relating to the claim for service connection for a low back disability received subsequent to the March 1978 decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 VA has issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from making the determination below.  This is so because the Board is taking action favorable to the Veteran in the decision below to the extent it will reopen the claim on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

A May 1975 Board decision denied the Veteran's claim for service connection for a low back disability, finding therein that the Veteran had low back strain which existed prior to service and was not aggravated therein.  Evidence before the Board at that time include the service treatment reports, to include a medical history collected in December 1965 prior to entrance to service that indicated the Veteran had been treated for a back disability at a hospital in the past.  Also of record was a medical history collected in March 1968 prior to separation that noted complaints of recurrent low back pain.  

The post service evidence of record at the time of the May 1975 Board decision included a report from a private physician noting treatment for intermittent back pain in May 1970 as a result of lifting an ironing board.  Also of record were additional private clinical reports from treatment for lumbosacral strain in 1973 and reports from a September 1973 VA examination that resulted in a diagnosis of low back strain.  The claim was denied in the Board decision based on the lack of any evidence of treatment for a back disability during service, and the determination that the post-service evidence of treatment for a back disability was not probative as to the issue of whether the Veteran's back disability was aggravated by service.  

Thereafter, multiple determinations by the RO continued the denial of service connection for a back disability through May 1978, with this decision finding that new and material evidence had not been received to reopen the Veteran's claim because there was no evidence showing continuity of symptoms from one year after discharge until the time of this decision.  Evidence of record at the time of this determination and received since the May 1975 Board decision included a report from an x-ray of the lumbosacral spine in November 1963, prior to service, reflecting a suggestion of scoliosis, muscle spasm, and narrowing of the L4-L5 intervetebral disc space.  Also of record were October 1973 x-ray and September 1975 private physician's reports noting that the Veteran had a congenital instability of the lumbosacral articulation and September 1975 and December 1977 private physician's reports indicating the Veteran sustained an aggravation to his pre-existing back disability due to a fall from a truck during service.  

With respect to the evidence submitted since the May 1978 determination, to which the Veteran did not perfect an appeal, the Board notes that notwithstanding the fact that the RO reopened the claim for service connection for a low back disability (see February 2010 Statement of the Case, page 24), the Board has a legal duty to consider the requirement of whether new and material evidence has been submitted, regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The additional evidence found by the RO to represent new and material evidence was a March 2009 opinion from a chiropractor finding that the Veteran's current back disability had a "direct correlation" with in-service injuries, described therein to include those resulting from having to stay in cargo ship containers, dig foxholes, fill sandbags, and carry materials for an airstrip.

As indicated above, the credibility of evidence is presumed for the purposes of determining whether claims should be reopened.  Justus, supra.  Thus, assuming the credibility of the statements that were the basis for the March 2009 chiropractor's opinion, the Board finds that this evidence relates to an unestablished fact necessary to establish the claim and raises a reasonable possibility of substantiating the claim, as it is medical evidence not previously of record that indicates a link between service, other than on the basis of aggravation of pre-service disability due to a fall from a truck therein, and the Veteran's current back disability.  As such, the claim for service connection for a back disability is reopened.  38 C.F.R. § 3.156(a); Shade, supra.



ORDER

New and material evidence having been received, the claim for entitlement to service connection for a low back disability is reopened, and to that extent only the appeal is granted. 


REMAND

As the Veteran's claim has been reopened, the Board must undertake a de novo review of all the evidence of record to determine whether service connection for a back disability may be granted.  The Board emphasizes that in contrast to the determination of whether certain evidence was new and material, however, the credibility of the evidence, such as the statements that formed the basis of the March 2009 chiropractor's opinion, is not presumed in making this determination.  

A Veteran is presumed to be in sound condition when examined and accepted into service, except for defects or disorders noted when examined and accepted for service or where clear and unmistakably evidence establishes that the injury or disease existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); See Cotant v. Principi, 17 Vet. App. 116 (2003); 
Wagner v. Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  In the instant case, while the medical history collected at entrance as discussed above indicated the Veteran had been treated in a hospital for a back disability prior to service, the examination of the spine at the entrance examination was negative, and the Veteran did not refer to having any active back complaints at the time of his entrance to service.  Thus, as 38 C.F.R. § 3.304(b)(1) provides that a mere history of preservice existence of a condition recorded at the time of examination does not constitute that a condition was "noted" at that time, the presumption of soundness applies with respect to the Veteran's low back at entrance.  This presumption may only be rebutted if there is clear and unmistakable evidence that establishes that a low back disability both existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; Cotant, supra.  

As set forth above, there is clinical evidence in the form of September 1975 and December 1977 private physician's reports indicating the Veteran sustained an aggravation to his pre-existing back disability due to a fall from a truck during service.  (It is noted that the Veteran did not assert such a cause of a current back disability in testimony to the undersigned at the August 2011 hearing, as he instead testified that his back disability was caused by continual "bouncing up and down, back and forth" while driving a truck as a combat engineer.  The Veteran's DD Form 214 does confirm such duty, as his Military Occupational Specialty is listed therein as a Combat Engineer.)  Also of record is the aforementioned March 2009 chiropractor's opinion that the Veteran's current back disability has a "direct correlation" with in-service injuries.  In sort therefore, given the notation upon separation from service of recurrent back pain and post-service medical evidence indicating a link between current back disability and service, to include by way of aggravation, the Board concludes a remand is necessary to afford the Veteran a medical examination that includes an opinion as to whether the Veteran has a current back disability that is the result of service, to include by way of aggravation.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the appellant for an appropriate VA examination to determine the etiology of any current back disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements (such as those rendered by the Veteran at his August 2011 hearing) may be used to support a diagnosis or an assessment of etiology as related to service. 

Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion to the extent practicable as to:  

(a) whether any current low back disability is due to service or any event in service; and 

(b) whether any current low back disability clearly and unmistakably (absolutely certain) preexisted the Veteran's entrance into service; and, if and only if such preexistence is found,  

(c) whether any such preexisting low back disability clearly and unmistakably (absolutely certain) was not aggravated by such service.  The term "aggravation" means an increase in the underlying pathology, as opposed to symptoms, associated with a psychiatric disability.  

The examiner should furnish a detailed rationale for all opinions expressed with reference, as appropriate, to the evidence of record. 

2.  After the above development has been accomplished to the extent possible, readjudicate the claim for service connection for a low back disability.  If this claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and an appropriate period of time for response.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


